Title: From John Adams to John Quincy Adams, 24 March 1815
From: Adams, John
To: Adams, John Quincy



Quincy March 24. 1815

Mr Ticknor will go with your Sons. Let me introduce him to you. His Reputation is that of one of the first Schollars. W. Shaw will tell you how many Languages he reads.
His Politicks are of little consequence to me, and I know them not. Probably of the Boston Fashion.
My Son! You are now in the most difficult and dangerous Situation that you ever was in. You will be courted by Dissenters by Republicans, by Courtiers. Reserve! Reserve! of which I know not whether your Nature is capable, will be indispensable. Go Sometimes to St. James’s Chapel and to the Sunday Levees with the foreign Ambassadors. Go, Sometimes to Hackney and the Old Jewry. But enter into no British or Scottish or Irish Parties or Factions. Your Country is destined to be forever, a foreign Nation; at least, untill We have a Naval Power able to protect Great Britain as well as the U.S. With Sensations Emotions Reflections that I cannot express I am
John Adams